Electronically Filed
                                                         Supreme Court
                                                         SCWC-11-0000595
                                                         19-OCT-2012
                                                         10:10 AM
                         NO. SCWC-11-0000595

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         CHEYNE DE LA GARZA,
                   Petitioner/Defendant-Appellant,

                                 vs.

                          STATE OF HAWAI#I,
                   Respondent/Plaintiff-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CR NO. 08-0421(4); S.P.P. No. 10-1-0021(4))

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Petitioner/Defendant-Appellant Cheyne De La Garza’s
application for writ of certiorari, filed on September 10, 2012,
is hereby accepted.
          IT IS FURTHER ORDERED, that no oral argument will be
heard in this case.   Any party may, within ten (10) days and
pursuant to Rule 34(c) of the Hawai#i Rules of Appellate
Procedure, move for retention of oral argument.
          DATED: Honolulu, Hawai#i, October 19, 2012.
Cheyne De La Garza,                    /s/ Mark E. Recktenwald
petitioner pro se
                                       /s/ Paula A. Nakayama
John D. Kim and
Artemio C. Baxa,                       /s/ Simeon R. Acoba, Jr.
for respondent
                                       /s/ Sabrina S. McKenna

                                       /s/ Richard W. Pollack